Citation Nr: 1110712	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  03-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to November 1944.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2002 rating decision in which the RO, inter alia, denied petitions to reopen claims for service connection for back and bilateral foot disabilities.  In December 2002, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2003.

In June 2004, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the Cleveland RO granted the petitions to reopen the claims for service connection for back and bilateral foot disabilities, but denied the claims on the merits (as reflected in an October 2006 supplemental SOC (SSOC)), and returned the matters on appeal to the Board for further appellate consideration.

In May 2007, the undersigned Veterans Law Judge granted the motion of the Veteran's former representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c).

In June 2007, the Board reopened the Veteran's claims for service connection for back and bilateral foot disabilities, but denied the claims on the merits.  The Veteran appealed the June 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision, insofar as the Board denied the claims on the merits, and remanding the claims to the Board for further proceedings consistent with the joint motion.  

In February 2009, the Board remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the Buffalo RO continued to deny the claims (as reflected in a June 2009 SSOC) and returned the matters on appeal to the Board for further appellate consideration.

In October 2009, the Board again denied the Veteran's claims for service connection for back and bilateral foot disabilities.  The Veteran appealed the October 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion.  

The Board notes that, while the Veteran previously was represented by the American Legion, in September 2007, the Veteran granted a power-of-attorney in favor of a private attorney, Virginia A. Girard-Brady, with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  While the Veteran's service treatment records reflect notations of the Veteran's reports of back and foot pain prior to service, no back or foot disability, to include the currently diagnosed degenerative changes of the back and feet, is shown to have clearly and unmistakably pre-existed service.

3.  The only competent and persuasive opinions to address the etiology of current back or bilateral foot disabilities do not support the existence of a medical nexus between either of those disabilities and service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(a), 3.307, 3.309 (2010).

2.  The criteria for service connection for bilateral foot disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(a), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a March 2009 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also notified the Veteran that he could send VA information that pertained to his claims, and provided him with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the March 2009 letter, and opportunity for the Veteran to respond, the June 2009 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the reports of June 1974 and April 2005 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.   The Board also finds that no further RO action prior to appellate consideration of either claim is needed. 

As instructed by the Board, the RO again requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) and a June 2004 NPRC response indicated that the records were likely destroyed by fire.  In this situation, VA has a heightened duty to assist the Veteran in development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The heightened duty to assist includes the obligation to search for alternative medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  The RO met this duty here, as it requested sick/morning reports from Camp Blanding where the Veteran indicated he sustained injuries during service; however, the NPRC indicated in March 2006 that it could not locate any such records.  Previous efforts to obtain reports from the Surgeon General's Office (SGO) in March 1989 were also unsuccessful.  No further RO action is this regard is warranted.

The Board also notes that, in March 2009, the RO requested the Veteran's records from the Social Security Administration (SSA).  In a March 2009 response, the SSA indicated that the requested records could not be furnished because they had been destroyed.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the SSA records, and that no further action in this regard is required.

Finally, as regards any assertions by the Veteran's attorney that further medical examination and opinion may be warranted in this case (see letters of September 14, 2009 and January 26, 2011), as explained in more detail below, the Board finds that the medical evidence currently of record provides a sufficient basis for adjudication of these claims, and that no further medical examination or opinion in connection with either claim is required.  See U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claims on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

If a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

After a full review of the record, including the medical evidence and statements made by and on the Veteran's behalf, the Board finds that service connection for either back or bilateral foot disability is not warranted.

In this appeal, only pages three and four of the Veteran's service entrance examination report is of record; the remainder of that report, and most of the Veteran's other service records, are presumed to have been destroyed by fire.  According to the available portion of the entrance report, the Veteran had no physical or mental defects at enlistment.  His feet were described as normal, and for musculoskeletal defects, the examiner reported "no."  Thus, as there is no documented notation at entrance as to the existence of any back or foot disability, the Board finds that the presumption of soundness is for application.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).

A treatment noted dated in May 1944, less than a month after the Veteran entered service, indicates that he had a history of pain in the feet and back for many years, with no injury or treatment.  The report of the November 1944 separation examination indicates in the medical history section, "backache - 5-6 years.  Never Hospitalized," and "Weak feet, 5 yrs.  Never hospitalized."  The report reflects that these problems existed prior to service ("EPTS").

Although the available service treatment records reflect notations as to the Veteran's report of back and foot problems-particularly, pain-prior to service, these records include no actual diagnosis of any back or foot disability.  The Veteran and lay witnesses have asserted that the Veteran was generally in good health prior to service.

Post service, the record contains an April 2005 diagnosis of degenerative changes of the Veteran's back and feet.  However, the Board finds that the evidence of record does not undebatably show the existence of any back or foot disability prior to service.  Although the Veteran reported back and foot problems prior to service, there is no diagnosis of any such disability contemporaneous to service, and the current degenerative changes of the back and feet were not shown until many years after service.  The Board notes that the Veteran's complaints of pain, alone, without evidence of underlying pathology, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Thus, although the Veteran had a reported history of pain in the feet and back for many years prior to service, given the evidence above, the Board finds that the evidence of record does not undebatably show that either back or foot disability pre-existed service.

Because the medical opinions, lay statements, and medical evidence of record do not meet the formidable evidentiary burden of clear and unmistakable evidence of pre-existing back or foot disability, contrary to the suggestions of the Veteran's attorney, there is therefore no corresponding burden on VA's part to establish, by clear and unmistakable evidence, that any pre-existing back problems were aggravated during service (although, as indicated below, an opinion that includes comment on this point has been provided).

As the presumption of soundness has not been rebutted, these claims essentially become ones for service connection based on service incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence). 

Here, the Veteran attributes his current back and bilateral foot disabilities to injuries he suffered when struck by a falling tree branch during a hurricane in service.  The Board is cognizant that most of the Veteran's service treatment records are not available for review and are presumed lost or destroyed.  Given these circumstances, the Board has carefully considered the Veteran's statements as to in-service injury.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

However, even if the Board was to accept, as credible, the Veteran's description of in-service injury, the claims must be denied on the basis of medical nexus to service.  

As indicated above, no back or foot disability was shown in service or for many years thereafter.  The available service treatment records are negative for complaints, findings, or diagnosis pertaining to either the feet or back aside from the May 1944 treatment note and the report of the November 1944 separation examination which reflects that the Veteran had a history of pain in the feet and back for many years, with no injury or treatment.

The first medical evidence of degenerative changes of the Veteran's back and feet is reflected in the report of an April 2005 VA examination, almost 61 years after service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim of service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

The only medical evidence that would even appear to support the Veteran's claim is the November 1944 separation examination report, which includes findings that back and foot problems existed prior to service ("EPTS") and were aggravated by military service ("AMS").  The Board notes, however, that no reason was given for these conclusions.  In any event, the examination and testing results-specifically, the fining of normal musculoskeletal system on examination, and normal foot X-rays-underscore the fact there was then no diagnosed pathology underlying the Veteran's complaints.  The only notation regarding the feet was of bilateral metatarsalgia (i.e., foot pain), cause undetermined.  Significantly, as indicated, no actual back or foot disability was then shown; and, as noted, complaints of pain, alone, do not constitute a disability for VA purposes.  See Sanchez-Benitez, 259 F.3d at 1356.  Hence, this evidence cannot provide persuasive support for a finding that subsequently diagnosed back and foot disabilities are medically related to service, to include on the basis of in-service aggravation of pre-existing problems (pain). 

On the question of medical nexus between either currently diagnosed disability and service, the Board notes the opinions of the April 2005 VA examiners.   The physician who prepared the April 2005 VA spine examination report wrote that the medical records (as opposed to the history given by the Veteran), reflect that the Veteran "had preexisting back pain and there is no service record of an exacerbation."  He concluded that, based on the medical records (which he again contrasted with the lay history provided by the Veteran), it was not at as likely as not (in other words, it was less likely than not) that the Veteran's degenerative disc disease and current complaints of back pain were related to service.  Similarly, the examiner who conducted the April 2005 VA foot examination wrote that there was no evidence in the claims file of arthritis or hammertoes during service, and that the claims file does not reveal that the Veteran sustained any symptoms that reflected permanent worsening of his condition.  She concluded that the "current foot disability was most likely a natural progression."  Both the VA spine and foot examiners reviewed the claims file and explained their conclusions based on their analysis of the evidence in the claims file; thus, these opinions are accepted ad probative evidence on the medical nexus question.

The Board emphasize that the April 2005 VA examiners' ultimate opinions constitute the only competent medical opinion evidence on the question of whether back or bilateral foot disability manifested many years post service is in any way related to service.  Significantly, while the Veteran's attorney appears to suggest that these opinions are inadequate, neither she nor the Veteran has presented or identified any contrary medical evidence or opinion that, in fact, supports the claim. 

As noted, In addition to the medical evidence, the Board has considered the Veteran's written statements, as well as those advanced by his former representative and current attorney, as well as other individuals, on his behalf; however, none of this evidence provides a basis for allowance of either claim.

It is axiomatic that a layperson is not competent to opine on matters requiring medical knowledge.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain instances, however, where the disability at issue has "unique and readily identifiable features" that are capable of lay observation-such as varicose veins, tinnitus, dry skin, or flat feet-lay evidence may be competent to establish diagnosis and/or etiology.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (varicose veins); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (dry skin); Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995) (flat feet).  In other cases, where the disability picture is more complex, and involves matters incapable of lay observation, medical evidence is necessary.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (rheumatic fever); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that, in some cases, lay evidence may "fall[] short" of establishing nexus); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (acknowledging that an appellant may not be competent to offer opinions with respect to etiology or diagnosis).

In this case, the Veteran has submitted a number of statements from himself and others, attesting to his condition upon his return from service.  In November 1989, S.R. wrote that she had been friends with the Veteran's family since 1955, and that the Veteran's mother had told her that the Veteran had been healthy before service, but had had pains and never felt good afterwards.  In January 1990, A.P. and N.P. stated that they had known the Veteran since 1940; that, to their knowledge, "he was a healthy and jolly man before going into service"; and that, when he returned from service, "all he complain[ed] about [was] his back and feet."  Also in January 1990, M.F. wrote that she had known the Veteran since 1931, and that he had been "a healthy young man[] until he came home from the [A]rmy," after which "[h]e was complaining about his back + feet."  The Veteran himself has made similar statements to the effect that his back and foot disabilities were incurred in service, and that he was in excellent health prior thereto.

Although these statements are competent for purposes of showing that the Veteran came home from service with complaints relative to his back and feet, and that those complaints continued, they are not competent for purposes of establishing a nexus between the currently shown disabilities of his back and feet, and in-service or post-service symptomatology.  Because internal joint problems, like degenerative joint and disc changes, are not capable of lay observation-and, in fact, require medical diagnostic testing to identify-they are not the type of disabilities for which lay evidence is competent.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 497-98 (1997) (although lay evidence was sufficient to show an in-service fall and post-service symptomatology, it was not sufficient to show that arthritis diagnosed after service was related to the in-service fall).  Consequently, and because none of these individuals is shown to be other than a layperson without medical training or expertise, their assertions, to the extent they are offered to prove nexus, have no probative value.

Under these circumstances, the Board concludes that the claims for service connection for back and bilateral foot disabilities must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for back disability is denied.

Service connection for bilateral foot disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


